Case 4:18-cv-00442-ALM-CMC Document 132-1 Filed 05/08/20 Page 1 of 6 PageID #: 6214




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   ED BUTOWSKY,                                   §
                                                  §
          Plaintiff,                              §
                                                  §
   V.                                             §          CIVIL ACTION NO.
                                                  §
   DAVID FOLKENFLIK, et al.,                      §          4:18-CV-00442-ALM
                                                  §
                                                  §
                                                  §
                                                  §
          Defendants.                             §


                          DECLARATION OF LAURA LEE PRATHER


   I, Laura Lee Prather, hereby declare pursuant to 28 U.S.C. § 1746:

          1.      My name is Laura Lee Prather. I am over the age of twenty-one (21) years and

   am fully competent to make this declaration. The facts stated in this declaration are within my

   personal knowledge and are true and correct.

          2.      I am a partner at the law firm of Haynes and Boone, LLP and lead counsel for

   Defendants in the above-captioned lawsuit. I am fully competent to make this declaration, and

   all the facts set forth herein are based on my personal knowledge and are true and correct.

   A.     Butowsky’s Production of Documents.

          3.      I have overseen Defendants’ discovery efforts in this case.         Butowsky has

   produced 299 documents to date in the above-captioned case. Butowsky represented twice that

   he has completed his document production, first in an email from his counsel and second to this

   Court in his response to NPR’s motion to compel. See Ex. 15, Defs.’ Mot. to Compel, Dkt. 85,

   at 3 (Email from S. Biss dated 12/18/19) (“I confirm that Plaintiff’s document production was



   DECLARATION OF LAURA LEE PRATHER                                                              PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 132-1 Filed 05/08/20 Page 2 of 6 PageID #: 6215




   completed this morning. You now have all of Plaintiff’s documents.”); Pl.’s Resp. to Mot. to

   Compel, Dkt. 90, at 1 (“Plaintiff has produced all responsive documents in his possession and

   control.”).

   B.      Background of Production of Documents from the Aaron Rich Case.

           4.    As part of their discovery efforts, Defendants served a subpoena on Aaron Rich,

   the plaintiff in a related lawsuit against the Plaintiff here, Ed Butowsky. See Rich v. Butowsky,

   Case No. 1:18-cv-00681-RJL (D.D.C) (the “Aaron Rich Case”). The facts of the Aaron Rich

   Case overlap substantially to those in this lawsuit; specifically, both cases center around the

   death of Aaron Rich’s brother, Seth, and Mr. Butowsky’s involvement in conspiracy theories

   following Seth Rich’s death. The subpoena to Aaron Rich requested, among other things,

   documents that Ed Butowsky produced in the Aaron Rich Case.

           5.    On March 10, 2020, after Butowsky rescinded his prior objection to Aaron Rich’s

   production of documents, counsel for Aaron Rich produced 526 documents to NPR. On April

   15, 2020, after confirming that Butowsky would also rescind his objection to NPR receiving

   documents he had previously marked as Attorneys’ Eyes Only, counsel for Aaron Rich produced

   an additional 1,316 documents.

   C.      Specific Examples of Documents Butowsky Failed to Produce in this Case.

           6.    Exhibit 1 to this declaration is a true and correct copy of a document originally

   produced by Butowsky in the Aaron Rich Case, and received from Aaron Rich, bearing

   production number Butowsky 0000340. It is an example of newly-obtained evidence showing

   Butowsky’s possession of pre-publication drafts of the Fox News article.         NPR requested

   Butowsky to produce this document in the instant case, (see, e.g., NPR’s Second Set of Requests

   for Production of Documents, Request No. 35), but he failed to do so.




   DECLARATION OF LAURA LEE PRATHER                                                         PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 132-1 Filed 05/08/20 Page 3 of 6 PageID #: 6216




          7.      Exhibits 2 and 3 to this declaration are true and correct copies of documents

   originally produced by Butowsky in the Aaron Rich Case, and received from Aaron Rich,

   bearing production numbers Butowsky 0000337 and Butowsky 0003209. They are examples of

   newly-obtained emails between Butowsky and Wheeler, Zimmerman, and others at Fox News

   trying to manage the fall-out from the retracted Fox News article. NPR requested Butowsky to

   produce these documents in the instant case, (see, e.g., NPR’s First Set of Requests for

   Production of Documents, Request Nos. 3, 19), but he failed to do so.

          8.      Exhibit 4 to this declaration is a true and correct copy of a document originally

   produced by Butowsky in the Aaron Rich Case, and received from Aaron Rich, bearing

   production number Butowsky 0000655. It is an example of newly-obtained evidence showing

   Butowsky’s email correspondence with the Rich family. NPR requested Butowsky to produce

   this document in the instant case, (see, e.g., NPR’s Second Set of Requests for Production of

   Documents, Request Nos. 5-6), but he failed to do so.

          9.      Exhibit 5 to this declaration is a true and correct copy of a document originally

   produced by Butowsky in the Aaron Rich Case, and received from Aaron Rich, bearing

   production number Butowsky 0000867. It is an example of newly-obtained evidence showing

   Butowsky’s email correspondence with Sy Hersh, a “source” for Butowsky’s evidence that Seth

   Rich was involved in hacking the DNC. NPR requested Butowsky to produce this document in

   the instant case, (see, e.g., NPR’s Third Set of Requests for Production of Documents, Request

   No. 2), but he failed to do so.

          10.     Exhibit 6 to this declaration is a true and correct copy of a document originally

   produced by Butowsky in the Aaron Rich Case, and received from Aaron Rich, bearing

   production number Butowsky 0004879. It is an example of newly-obtained evidence showing




   DECLARATION OF LAURA LEE PRATHER                                                        PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 132-1 Filed 05/08/20 Page 4 of 6 PageID #: 6217




   Butowsky’s communications with Rod Wheeler about the Trump Administration.                   NPR

   requested Butowsky to produce this document in the instant case, (see, e.g., NPR’s First Set of

   Requests for Production of Documents, Request No. 3), but he failed to do so.

   D.     Butowsky Failed to Produce Call and Text Records.

          11.     NPR also subpoenaed AT&T for Butowsky’s call and text records. Exhibit 7 to

   this declaration is a true and correct copy of an excerpt of documents received from AT&T

   showing Butowsky’s call records for December 2016 through June 2017. These call records

   show that between December 2016 and June 2017, Butowsky spoke with Zimmerman 571 times,

   Wheeler 424 times, and Housley 23 times. NPR requested Butowsky to produce this information

   in the instant case, (see, e.g., NPR’s First Set of Requests for Production of Documents, Request

   No. 33), but he failed to do so.

          12.     Exhibit 8 to this declaration is a true and correct copy of an excerpt of documents

   received from AT&T showing Butowsky’s text records for December 2016 through June 2017.

   Butowsky exchanged 480 text messages with Malia Zimmerman. NPR requested Butowsky to

   produce this information in the instant case, (see, e.g., NPR’s First Set of Requests for

   Production of Documents, Request No. 11), but he failed to do so.

          13.     Exhibits 9 and 10 to this declaration are true and correct copies of the text

   messages Butowsky has produced to or from Zimmerman, in either this case or the Aaron Rich

   Case, bearing production numbers Butowsky 0001816 and Butowsky 0005566. NPR requested

   Butowsky to produce this information in the instant case, (see, e.g., NPR’s First Set of Requests

   for Production of Documents, Request No. 11), but he failed to provide complete sets of these

   messages.




   DECLARATION OF LAURA LEE PRATHER                                                          PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 132-1 Filed 05/08/20 Page 5 of 6 PageID #: 6218




   E.     Additional Email Addresses and Encryption Services Butowsky Used.

          14.    Through reviewing documents produced by third parties, NPR has identified the

   following     email     addresses       used    by     Butowsky:      ebutowsky@gmail.com;

   ed@chapwoodinvestments.com;             ebutowsky@icloud.com;        Edbyc9293@yahoo.com;

   googie18@aol.com;       Butowsky32@gmail.com;          edwardbutowsky@gmail.com;          and

   googie32@protonmail.com.

          15.    Exhibits 11 and 12 are true and correct copies of examples of emails Butowsky

   produced from his chapwoodinvestments.com email address.

          16.    Butowsky produced sixteen email strings sent to or from his icloud.com account,

   including communications from Zimmerman and Wheeler.            Butowsky also produced nine

   icloud.com emails with the Rich family.        Exhibits 13 and 14 are examples of email

   communications Butowsky produced from his icloud.com email account.

          17.    Butowsky has failed to produce any emails from the following addresses:

   Edbyc9293@yahoo.com;                   googie18@aol.com;            Butowsky32@gmail.com;

   edwardbutowsky@gmail.com; and googie32@protonmail.com. While Butowsky failed to

   produce any emails from these addresses, NPR has verified from third party documents that

   Butowsky used those email addresses to send relevant and responsive communications

          18.    Though third-party documents and filings made in the Aaron Rich Case, NPR has

   identified at least four third-party messaging applications that Butowsky used to communicate—

   Signal, Wickr, Gizmo, and Telegraph.




   DECLARATION OF LAURA LEE PRATHER                                                      PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 132-1 Filed 05/08/20 Page 6 of 6 PageID #: 6219




  I declare under penalty of pe1jmy that the foregoing is tme and con·ect. Executed on the   f?,.t,.._
  day of May, 2020 in Austin, Texas.



                                                  ~c:t-~
                                                    LAURA LEE PRATHER




   DECLARATION OF LAURA LEE PRATHER                                                      PAGE6
